Sykes, J.,
delivered the opinion of the court. •
The appellee, H. E. Kelly, instituted suit in the circuit court of Scott county against the appellant railway company for damages for the alleged wrongful death of his son, William G. Kelly4 a deaf and dumb boy about twelve years old, who was run over and killed by a train of the defendant railway company a short distance west of the corporate limits of Jackson. The jury returned a verdict in favor of the plaintiff for thirty thousand dollars, upon which judgment was entered in the circuit court, and from which judgment this appeal is here prosecuted.
*283The material facts, briefly stated, are as follows: William G-. Kelly, a minor about twelve years old, was an inmate of the Deaf & Dumb Institute in Jackson. One Sunday morning- between ten-thirty and eleven o’clock this boy with several other deaf and dumb boys started from this institute to a pool to go in swimming. The testimony for the plaintiff in the lower court was to the effect that Kelly and two other boys got upon the railroad track at or near a crossing near the institute grounds, and that Kelly walked from this crossing to the point where he was killed on the end of the cross-ties with his head down. Two other boys walked part of the way on the railroad track and the others walked near the track. The boy was struck and killed by a west-bound passenger train of the defendant at a culvert. The distance from where the boy got on the railroad track to the place where he was killed, according to the testimony of a civil engineer • who testified for the appellant, is six hundred and eighteen yards. There is a curve in'the railroad which extends west of the crossing, and, according- to this same engineer’s testimony, it is two hundred and ninety-nine yards from • the end of the curve to the point where the boy was killed. It .was testified by some of these deaf and dumb boys that while the train was in some part of the curve it sounded a-whistle for one of the boys on the track, and that it also sounded its whistle a second time either for the road crossing- or at one of these boys. This testimony is explained by these little boys stating that they were looking át the engine and knew from the® exhaust of the smokestack ■ that the whistle was being blown. They testified that about this time the other two boys got off the track, but that the deceased continued to walk on’the end of the cross-ties with his head down until he was struck and killed.
Two of these boys, appreciating the peril of the deceased, attempted^ to run to him and warn him of the approach of the train, but failed to reach him in time.
It is also testified by some of these mutes that the speed of the train was not checked until after the boy was struck, *284but that the train continued at the same rate of speed, which the engineer testified was thirty miles an hour.
The testimony shows that after the train emerged from the curve the engineer had an unobstructed view of the track; that the deceased was then about two hundred and ninety-nine yards from the train. The testimony of the engineer shows that he could haye stopped the train within a shorter distance than this. The engine knocked the boy into the culvert, and he ivas picked up by the train crew in an unconscious condition and immediately brought to Jackson. He never regained consciousness and died before reaching Jackson. .
These deaf and dumb eyewitnesses were all young boys ábout the age of the deceased and had not progressed very far in their education at the institute. • Mr. Scott, the superintendent of the institute, was appointed interpreter by the court, and it is apparent from the record that in order to make these boys understand the questions in some instances it was necessary that they be asked leading-questions.
At the conclusion of plaintiff’s testimony the motion of the defendant to exclude.it and for a peremptory instruction was overruled by the court. After this was done the engineer and fireman testified for the defendant. The testimony of the engineer in substance was to the effect that before getting to the curve he sóunded the alarm for the road crossing; that his view was then obstructed because of the curve; that after rounding the curve he saw the deceased running, west on the right of wáy, but five or six feet from the end of the cross-ties and in a place of safety. He states that up 'until the time he applied his brakes in emergency and blew his whistle and did what he could' to stop the train.the boy had been in the clear of the track and was not in danger. He testified that he was on the lookout, and that if the boy had been walking on the end of the cross-ties there was no obstruction which would have prevented him from seeing him, and that because he was not on the cross-ties is the reason he did not do any*285thing to stop his train; that if he had seen him on the cross-ties he would have acted differently and it would have been his duty to stop. He admits this on cross-examination. Save for being deaf and dumb, the deceased was a normal healthy child who helped Ms parents when at home with their work.
Plaintiff’s testimony also showed that deceased was barefooted, and that the right of way beyond the end of the cross-ties was rough and uneven and contained a lot of. pieces of slag or other kind of stone. The other testimony is not material. At the conclusion of the introduction of all of the testimony the defendant asked for a peremptory instruction.
It is first contended by counsel for appellant that at the conclusion of the introduction of the plaintiff’s testimony its-motion to exclude the testimony and for a peremptory instruction should have been sustained; that the circuit judge at that time erroneously stated that the Mississippi prima-facie statute applied. It is not necessary for us to consider whether or not this motion should have been granted at that time, because the defendant introduced its testimony, and by doing so waived the right-to stand alone upon the testimony of the plaintiff.
Upon the motion for a. peremptory instruction at the conclusion of all the testimony, viewed most favorably for the plaintiff because the jury adopted the plaintiff’s theory of the case, it shows that the engineer was on the lookout; that he sounded his whistle at the little boys on the track; that he necessarily is bound to have seen the deceased walking on the end of the cross-ties with his head down, in a place where he would be struck by the train; that this little boy was apparently unaware of the approaching train. In fact, the engineer admits that, if he had seen the little boy where the witnesses for the plaintiff said he was walking, he would have understood and recognized that he was in danger of being- struck by the train and would have done everything in his power to stop the train and prevent the injury. This admission of the engineer *286.with, the testimony of the plaintiff was amply sufficient, under the well-established rules as enunciated by this court, to submit the case to the jury. In this case the jury was justified in believing that the engineer saw the boy for a distance of at least two hundred and ninety-nine yards in a place of peril, and that the engineer knew and understood that' the boy was in • a place of peril and was unconscious of his danger, and, appreciating these facts, that he did nothing at that time to prevent the injury. This \justified the jury in believing that the engineer was guilty of gross negligence. Jamison v. I. C. R. R. Co., 63 Miss. 33.
It is .earnestly insisted by counsel for the appellant that thé construction placed upon the prima-facie statute by the circuit judge at the conclusion of the introduction of the testimony for the plaintiff was incorrect, or that, if it were a correct enunciation of the law by this court, then the statute is unconstitutional.
We are not called upon in this case to pass upon this question for the reason that by the introduction of its testimony the defendant waived its right to stand upon the testimony alone introduced by the plaintiff, and the plaintiff did not invoke this statute by his instructions.
There are objections urged to the instructions given plaintiff, but after a most careful consideration of them we do not find any error therein. There were also certain objections made in the motion for a newT trial to the method in which, the jury was drawn and impaneled. No objections were interposed to the jjary or to the impaneling at the proper time by counsel for the appellant. There is no testimony to show that the case was not tried by a fair and'impartial jury. The jury laws in this state are directory, and in the absence of any specific objections when the jury is being selected or upon proof that there was not a fair and impartial jury impaneled in the case, this general ob jection cannot be sustained.
It is also earnestly insisted that the court should not , have permitted leading questions to be asked the deaf and *287dumb witnesses, but we think the record shows that this was necessary in order that their minds might be directed to the. question.
It is also insisted that, because Mr. Scott ivas the head of the institute where this boy was a pupil, and that he had written a letter, supposedly to counsel for plaintiff, informing him that some of the railroad attorneys would be at the institute at a certain time to investigate this matter, and suggesting that the attorneys for the plaintiff also be present, Scott for these reasons was prejudiced and biased in favor of the plaintiff, and should not have been appointed as interpreter by the court. The testimony shows that the attorney for the defendant had present with him during the examination of all of these deaf and dumb witnesses, except one, a private interpreter, and there is no indication whatever in the record to show that Mr. Scott did not fairly, accurately, and impartially interpret the questions and answers. The fact that he may have been in sympathy with the plaintiff would not, disqualify him from acting as the interpreter when there was no suggestion made during the trial that he had not correctly and honestly performed these duties..
It-is next contended that the verdict of the jury is grossly excessive, and this is the only serious question to our minds presented in the record. There was a recovery of thirty thousand dollars as actual and punitory damages for the death of a twelve year old deaf and dumb boy who was in' good health and otherwise normal. His life, expectancy is not shown by the record. The serious question presented here is whether this court should reduce the amount of this verdict, which consists of punitory as well as actual damages. The awarding of punitory damages in a proper case is within the discretion of the jury; and when a jury see fit to award damages of this character, which are in the nature of a punishment as well as a public example to deter others from acting in a similar way, a large latitude is necessarily permitted. This court, however, has on a number of occasions adjudicated that ver*288diets including punitory damages were excessive. To our minds this verdict is so grossly excessive as to be shocking. After, a most careful consideration, we have concluded that we cannot permit a judgment for over twenty thous- and dollars to stand in this case. Iff the plaintiff will remit ten thousand dollars of this judgment, the cause will be affirmed; otherwise it will be reversed and remanded.

Affirmed with remittitur.